Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

* Note that all responses to this action should be sent to Art Unit 1765  .

Specification
The specification should be updated via an amendment when related or corresponding cases are patented or abandoned. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), 
which papers have been placed of record in the file. 

Abstract
Applicant is reminded of the proper language and format of an Abstract of 
the Disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 250 words. The printer will no longer accept Abstracts that are more than 25 lines, regardless of the number of words. The form and legal phraseology often used in patent claims, such as "means" and "said", should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20010044009 see abstract, paragraphs [0024], [0030] example 7 and claims; and further in view of USP 6835461 see abstract, 

With regard to applicants claim 1 directed to an
 oriented film comprising: an orientated polyester layer; and alumina particles dispersed within the orientated polyester layer and comprise from 20 to 40% wt of the orientated film, the alumina particles having a Doo value of 25 micrometers or less.

US Pub 20010044009 which is the closest prior art of record discloses a biaxially oriented polyester film which has very good optical properties and good processing behavior and which after it has been metallized or coated with oxidic materials exhibits a high oxygen barrier and which is built up from at least one base layer B and at least one layer A applied on top of this base layer, this layer A having a defined number of elevations of defined height and diameter. The invention also relates to the use of the film and a process for the production thereof.
More specifically the reference discloses a biaxially oriented and coextruded polyester film containing inner tin organic or organic particles added to outer layers in concentrations of from 1 to 25% by weight, wherein the particle size is from 2 to 20um ( see paragraph [0030] which discloses  “The additives are customary inert inorganic or organic particles, and in the case of inert particles such as SiO2, are added to the outer layers in concentrations of from 1 to 25% by weight, the particle size being from 2 to 20 .mu.m.” Particularly, with regard to the alumina particles note that paragraph [0025] discloses “a) from 0.05 to 1.0% by weight of .omega.-alumina having an average particle diameter in the range from 0.02 to 0.3 .mu.m.

Thus, the reference discloses the claimed invention of claim 1 except for  a concentration and D99 value of alumina particles of 25 micrometers or less. However, the difference  can be easily derived by repeated experimentation and It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).  One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to applicants claim 2,
wherein the alumina particles have a D99 value of 20 micrometers or less, or 15 micrometers or less, or 10 micrometers or less. 

See discussion of claim 1 above.




With regard to applicants claim 3, 

wherein the alumina particles have a median size value in a range from 1 to 7 micrometers, or from 1 to 5 micrometers, or from 1 to 3 micrometers. 

See discussion of claim 1 above.


With regard to applicants claim 4,

 wherein substantially all of the alumina particles are spherical or semi-spherical. 

The references discloses the claimed invention except for the spherical alumina particles. However, the s use of spherical alumina is known in the art to be advantageous because of the characteristics that the structures impart to the reaction, i.e. the adhesion forces of spherical alumina particles or substrates. Note USP 6835461 discloses that” it is preferable that the biaxially oriented polyester film of this invention contains inactive particles. The inactive particles can be, for example, inorganic particles such as clay, mica, titanium oxide, calcium carbonate, kaolin, talc, wet or dry silica, colloidal silica, potassium phosphate, barium sulfate, aluminum silicate, alumina or zirconia, organic particles composed of acrylic acid or styrene, or internal particles precipitated, for example, by the catalyst added for polyester polymerization reaction. Among them, crosslinked polymer particles, alumina spherical silica and aluminum silicate are especially preferable.”  .
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was made to employ semi-spherical or spherical alumina particles since such are commonly obtained as such in the art and the prior art discloses the shape as preferable due to the characteristic it imparts to oriented polyester film. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 

With regard to applicants claim 5, 
wherein the orientated polyester layer comprises from 25 to 35% wt alumina particles. 

See discussion of claim 1 above.


With regard to applicants claim 6,

 wherein the oriented film has a Graves area per mil value of at least 50 (Ibs*% displacement)/mil, or at least 75 (Ibs*% displacement)/mil, or at least 90 (Ibs*% displacement)/mil, or at least 100 (Ibs*% displacement)/mil. 

Although the oriented film of the reference does not disclose the Graves area per mil value, such characteristic would naturally flow therefrom since the difference can be easily derived by a person skilled in the art by repeated experiments practiced by a person skilled in the art, and no unobvious effect has been achieved compared to the product of the primary reference since both the reference and the claimed invention appear to disclose the same oriented polyester film.



With regard to applicants claim 7, 

wherein the oriented film has a thickness in a range from 25 to 250 micrometers, or from 35 to 200 micrometers, or from 35 to 150 micrometers, or from 35 to 125 micrometers. 

In paragraph [0012] the reference discloses that The composite film here typically has the following structure: polyester layer/aluminum or oxide layer/adhesive layer/heat-sealable layer. If the laminate thickness is from about 50 to 150 .mu.m, the of the metal or oxide layer is only from 10 to 80 nm.  

With regard to applicants claim 8,
 wherein the oriented film has a thermal conductivity value of 0.25 W/(m-K) or greater, or 0.3 W/(m-K) or greater, or 0.35 W/(m-K) or greater.
	
Although the oriented film of the reference does not disclose a thermal conductivity value, such characteristic would naturally flow therefrom since the difference can be easily derived by a person skilled in the art by repeated experiments practiced by a person skilled in the art, and no unobvious effect has been achieved compared to the product of the primary reference since both the reference and the claimed invention appear to disclose the same oriented polyester film.

 With regard to applicants claim 9, 

wherein the orientated polyester layer is formed from polyethylene terephthalate or polyethylene naphthalate.

See Example 7 of the primary reference.


With regard to applicants claim 10, 
wherein the orientated polyester layer comprises biaxially orientated polyethylene terephthalate.

See Example 7 of the primary reference.

 With regard to applicants claim 11,
wherein the oriented film has breakdown strength of at least 50 kV/mm, or at least 70 kV/mm, or at least 80 kV/mm.

As noted above with regard to the parameters, the reference only discloses a high mechanical strength with specifying breakdown strength. Nevertheless, in view of how the film is made and used, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971).One would have been motivated to employ particular parameters as known in the art, since, generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to applicants claim 12 which discloses

an oriented film comprising: an orientated polyester layer formed of polyethylene terephthalate or polyethylene naphthalate; and substantially spherically alumina particles dispersed in the orientated polyester layer and comprising from 20 to 40% wt of the orientated film, the alumina particles having a D99 value of 20 micrometers or less, or 15 micrometers or less, or 10 micrometers or less, and a median size value in a range from 1 to 7 micrometers, or from 1 to 5 micrometers, or from 1 to 3 micrometers
.
See discussion for claims 1-5, 9-10 above. 


With regard to applicants claim 13

wherein the oriented film has a Graves area per mil value of at least 50 ([bs*% displacement)/mil, or at least 75 (lbs*% displacement)/mil, or at least 90 (lbs*% displacement)/mil, or at least 100 (Ibs*% displacement)/mil. 4

Although the oriented film of the reference does not disclose the Graves area per mil value, such characteristic would naturally flow therefrom since the difference can be easily derived by a person skilled in the art by repeated experiments practiced by a person skilled in the art, and no unobvious effect has been achieved compared to the product of the primary reference since both the reference and the claimed invention appear to disclose the same oriented polyester film..

With regard to applicants claim 14,

 wherein the oriented film has a thickness in a range from 25 to 250 micrometers, or from 35 to 200 micrometers, or from 35 to 150 micrometers, or from 35 to 125 micrometers, and a thermal conductivity value of 0.25 W/(m-K) or greater, or 0.3 W/(m-K) or greater, or 0.35 W/(m-K) or greater. 

Although the oriented film of the reference does not disclose a thermal conductivity value, such characteristic would naturally flow therefrom since the difference can be easily derived by a person skilled in the art by repeated experiments practiced by a person skilled in the art, and no unobvious effect has been achieved compared to the product of the primary reference since both the reference and the claimed invention appear to disclose the same oriented polyester film.

With regard to applicants claim 15, 

wherein the oriented film has breakdown strength of at least 50 kV/mm, or at least 70 kV/mm, or at least 80 kV/mm.

Although the oriented film of the reference does not disclose a breakdown strength value, such characteristic would naturally flow therefrom since the difference can be easily derived by a person skilled in the art by repeated experiments practiced by a person skilled in the art, and no unobvious effect has been achieved compared to the product of the primary reference since both the reference and the claimed invention appear to disclose the same oriented polyester film.


With regard to applicants claim 16 which discloses

a method comprising: dispersing alumina particles in a polyester material to form a filled polyester material, the alumina particles comprising from 20 to 40% wt of the filled polyester material, the alumina particles having a D99 value of 25 micrometers or less; forming a filled polyester layer from the filled polyester material; stretching the filled polyester layer to form an oriented filled polyester film, the oriented filled thermoplastic film having a thermal conductivity greater than 0.25 W/(m-K).

See discussion with regard to claim 1, 8, and 12 above.

With regard to applicants claim 17, 
wherein the stretching step biaxially orients the filled polyester layer to form a biaxially oriented filled polyester film.

 Note paragraph [0146] of the primary reference discloses the stretching of the biaxial orientation of the film. See also paragraph[0142]

With regard to applicants claim 18, 
wherein the stretching step forms an oriented filled polyester film having a thickness in a range from 25 to 250 micrometers, or from 35 to 200 micrometers, or from 35 to 150 micrometers, or from 35 to 125 micrometers, and a thermal conductivity value of 0.25 W/(m-K) or greater, or 0.3 W/(m-K) or greater, or 0.35 W/(m-K) or greater, and a breakdown strength of at least 50 kV/mm, or at least 70 kV/mm, or at least 80 kV/mm. 

See the discussion for claims 1, 5, 8 and 11 above. 

With regard to applicants claim 19, 
wherein the oriented filled polyester film has a Graves area per mil value of at least 50 (Ibs*% 5 displacement)/mil, or at least 75 (lbs*% displacement)/mil, or at least 90 (Ibs*% displacement)/mil, or at least 100 (Ibs*% displacement)/mil. 

See discussion for claim 6 above. 

With regard to applicants claim 20, 
wherein the dispersing step comprises dispersing homogenous spherical alumina particles in a polyester material to form a filled polyester material. 

In addition to the discussion in claim 4 above, the method for applying or adding a homogenous spherical alumina would have been well known to the skilled artisan since the use of alumina by itself is disclosed in the primary reference. and thus would have been obvious to one of ordinary skill in the art at the time the invention was made to apply homogenous alumina particles therein. 
 In conclusion,  in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.


Claims 1, 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 6054224 see abstract and col 3, lines 53-62, and col 4, lines 5-10 and 10-14) in view of US Pub 20010044009 see abstract and see paragraphs [0024] and [0030].
With regard to claim 1, the primary reference USP 6054224 teaches an electrical insulating polyester film (Col 1, lines 60-61) wherein the polyester is the esterification product of a carboxylic acid such as terephthalic acid or naphthalene dicarboxylic acid and a glycol component such as ethylene glycol and cyclohexane dimethanol (Col 2, line 15-28). USP 6054224 teaches that the film has a thickness of from 25 to 350 um (Col 4, lines 28-33) which overlaps the claimed range. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Thus, the primary reference USP 6054224 discloses the claimed invention except for the particular particle alumina. Note however, US Pub 20010044009  discloses a biaxially oriented and coextruded polyester film containing inner tin organic or organic particles added to outer layers in concentrations of from 1 to 25% by weight, wherein the particle size is from 2 to 20um ( see paragraph [0030] which discloses  “The additives are customary inert inorganic or organic particles, and in the case of inert particles such as SiO2, are added to the outer layers in concentrations of from 1 to 25% by weight, the particle size being from 2 to 20 .mu.m.” Particularly, with regard to the alumina particles note that paragraph [0025] discloses “a) from 0.05 to 1.0% by weight of .omega.-alumina having an average particle diameter in the range from 0.02 to 0.3 .mu.m.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the film of USP 6054224 to include the particular alumina particle having the limitations as disclosed since the primary reference teaches that inorganic particles can be added (Col 4, lines 10-14), and that alternatives can be used including other polymers (Col 3, lines 53-62) and organic particles (Col 4, lines 5-10). 
With regard to claim 2 see discussion for claim 1 above. 
With regard to claim 3 see discussion for claim 1 above.
In conclusion,  in view of the above, there appears to be no significant difference between the reference(s) and that which is claimed by applicant(s). Any differences not specifically mentioned appear to be conventional. Consequently, the claimed invention cannot be deemed as unobvious and accordingly is unpatentable.

Obviousness-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of copending Application No.16/632979.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 20 of the related application discloses the use of a filler comprising alumina and claim 18 discloses the use of said filler compris[ing] inorganic particles having a D99 value of 25 micrometers or less, or 20. Moreover, dependent claims 10, 11, and 13, 16, 17 and 19 as well as independent claim 12 disclose, the limitations of claims 2-20 including: micrometers or less, or 15 micrometers or less, and a median size value in a range from 1 to 10 micrometers, or from 1 to 5 micrometers, or from 1 to 3 micrometers; Graves area per mil value of % displacement, the use of polyethylene terephthalate, and a  thermal conductive value which fall within the ranges as claimed by the present invention. Although the conflicting claims are not identical, they are not patentably distinct from each other because each of the claims of each application appears contain dependent claims which, when read as a whole, contain the same subject as presently claimed and thus would have been obvious over the claimed invention.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented. 
As a future response to the rejection above, applicants are advised to not withhold a response, such as, a terminal disclaimer (TD), to the pending ODP rejection. It is noted that the filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 

“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”



Claim Rejections - 35 USC § 112
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claims 2, 3, 6, 7, 8, 11, 12, 13, 14, 15,18, and 19 recites the broad recitation, and the claim also recites a range which is smaller which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Note claims 4, 5, 9,10,16,17 and 20 are dependent upon indefinite (rejected) claims as discussed above.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/           Primary Examiner, Art Unit 1765